Matter of Herbin v Stolz (2017 NY Slip Op 08099)





Matter of Herbin v Stolz


2017 NY Slip Op 08099


Decided on November 16, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 16, 2017

Renwick, J.P., Manzanet-Daniels, Andrias, Kern, Oing, JJ.


4986 2754/16 -4953] 121/17

[*1]In re Reginald Herbin, Petitioner,
vHon. Robert Stolz, et al., Respondents.


Reginald Herbin, petitioner pro se.
Eric T. Schneiderman, Attorney General, New York (Angel Guardiola II of counsel), for Hon. Robert Stolz and Hon. Jill Konviser, respondents.
Cyrus R. Vance, Jr., District Attorney, New York (Ross D. Mazer of counsel), for Cyrus R. Vance, Jr. and Michael Mulanphy, respondents.

The above-named petitioner having presented an application to this Court praying for an order, pursuant to article 78 of the Civil Practice Law and Rules,
Now, upon reading and filing the papers in said proceeding, and due deliberation having been had thereon,
It is unanimously ordered that the application be and the same hereby is denied and the petition dismissed, without costs or disbursements.
ENTERED: NOVEMBER 16, 2017
CLERK